Citation Nr: 0844559	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to status as a claimant for dependency and 
indemnity compensation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1973, and he died on May [redacted], 2005.  The appellant 
was married to the veteran at the time of his death.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefit sought.

The Board notes that the veteran has raised a claim for 
Dependency and Indemnity Compensation (DIC) and Dependents 
Educational Assistance (DEA) for the minor child of the 
appellant.  See March 2008 Informal Hearing Presentation.  
These issues have not been certified for appeal and are 
referred to the RO for further development.


FINDINGS OF FACT

1.  The appellant and the veteran were married by ceremony on 
February [redacted], 2005.

2.  The veteran died on May [redacted], 2005.

3.  There is no evidence that the veteran and the appellant 
entered into or believed they were in a common law marriage 
before February [redacted], 2005. 


CONCLUSION OF LAW

The criteria for granting status as a claimant for dependency 
and indemnity compensation have not been met.  38 U.S.C.A. §§ 
103, 1541, 5107 (West 2002);   38 C.F.R. §§ 3.50, 3.52, 3.54, 
3.159, 3.205(c) (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.          38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.56(a), 3.159, 3.326(a) (2008).

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
in correspondence dated in December 2006 of the information 
and evidence needed to substantiate and complete a claim.  
The veteran argues that VA failed to fully comply with the 
provisions of 38 U.S.C.A. § 5103 for the claim on appeal.  
Specifically, VA did not inform the appellant of what 
evidence is necessary to show the existence of a common law 
marriage and proof that the appellant had no knowledge of a 
legal impediment to that marriage.

With regard to the duties to notify and assist, VA is not 
required to provide assistance to a claimant if, as in this 
case, "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. § 5103A.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R. § 
3.159(d).  The record clearly shows that the appellant is 
ineligible for the benefit sought because of the lack of 
legal eligibility.  Therefore, no further duty to notify and 
assist is required by VA.  Hence, the case is ready for 
adjudication.



Legal Criteria

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran, and after September 19, 1962, lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.  

DIC benefits may be paid to a surviving spouse of a veteran 
who died on or after January 1, 1957, who was married to the 
veteran: (1) before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease cause the death of the veteran was incurred or 
aggravated; (2) for one year or more; or (3) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 C.F.R. § 3.54(c).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the right to 
benefits accrued.  See 38 C.F.R. § 3.1(j).  A marriage that 
is otherwise invalid under state law may be 'deemed valid' 
for VA purposes if certain requirements are met.  See 38 
U.S.C.A. § 103(a); 38 C.F.R. §§ 3.52, 3.205(c), as 
interpreted by VAOPGCPREC 58-91 (June 17, 1991), published at 
56 Fed. Reg. 50,151 (1991).  In its opinion, the VA General 
Counsel held that 38 U.S.C.A. § 103(a), in part, provides 
that where it is established that a claimant for gratuitous 
veterans' death benefits entered into a marriage with a 
veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The requirement of a marriage ceremony by a jurisdiction that 
does not recognize common law marriage constitutes a 'legal 
impediment' to such a marriage for purposes of that section.  
VAOPGCPREC 58-91 (June 17, 1991).  In Colon v. Brown, 9 Vet. 
App. 104 (1996), the United States Court of Appeals for 
Veterans Claims (Court) determined that in cases where there 
is an impediment to entering into a common law marriage, if 
the appellant was unaware of the impediment, then an 
otherwise invalid common law marriage could be deemed valid.

The appellant may prove common law marriage through 
affidavits or certified statements of one or both of the 
parties to the marriage setting forth all the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  38 C.F.R. § 
3.205(a)(6).

Analysis

The appellant seeks DIC benefits as the veteran's surviving 
spouse.  The veteran and appellant were married on February 
[redacted], 2005 and cohabitated for approximately 15 months prior to 
their marriage.  See marriage certificate; June 2005 
statement.  The veteran died on May [redacted], 2005.  See death 
certificate.  Service connection for the cause of the 
veteran's death has been established, and the veteran's 
marriage to the appellant confirms that she is the surviving 
spouse of the veteran; however, the appellant's marriage to 
the veteran does not meet the legal requirements necessary to 
establish basic eligibility to DIC benefits.  

The appellant concedes that New York does not recognize 
common law marriage.  See August 2008 Informal Hearing 
Presentation.  As New York state law does not provide 
elements of a common law marriage (since it is not 
recognized), the appellant must meet the requirements set 
forth in 38 C.F.R. § 3.205(a)(6): (1) an agreement between 
the parties to be husband and wife at the beginning of their 
cohabitation, (2) cohabitation, (3) holding themselves out as 
married, and (4) generally accepted as such in the 
communities in which they lived.  She must also submit a 
signed statement that she had no knowledge of the impediment 
to the marriage.  38 C.F.R. § 3.205(c).

The Board finds that the appellant and veteran do not meet 
the elements of a common law marriage.  The couple 
cohabitated before they were ceremonially married on February 
[redacted], 2005.  The appellant argues that they cohabitated as 
husband and wife, but the veteran's social history depicted 
in his medical records proves otherwise.  In a December 2004 
outpatient examination, the veteran reported his marital 
status as "divorced twice" and stated that he did not 
currently have a spouse.  In a mental health examination in 
December 2004, the veteran noted that he was "presently 
living with his girlfriend [appellant] in their home."  In a 
November 2004 outpatient record, the physician noted that the 
veteran was "engaged to be married to girlfriend of two 
years," and that he lived with his girlfriend.  In October 
2004, a doctor noted that the veteran was "currently 
single," per the family history dictated to her by the 
veteran.

The appellant has submitted lay statements from friends 
noting that she and the veteran have "been together and 
committed for over a year," "have been in a relationship 
for over a year," and have "lived [together] for over 15 
months."  See June 2005 and September 2005 lay statements.  
Common law marriage requires more than cohabitation or a 
committed relationship.  As stated above, the veteran and 
appellant must have agreed to be husband and wife at the 
beginning of their cohabitation, and they must have held 
themselves out to the public as husband and wife.  As the 
veteran stated to his doctors that he was single, engaged, 
and currently had no spouse, there is no indication that the 
veteran believed that the appellant was his wife before they 
were ceremonially married in February 2005.  The lay 
statements provided also only indicate that the veteran and 
appellant were in a relationship or lived together.  There is 
no mention in the lay statements that the couple was husband 
and wife since the beginning of their cohabitation.

As the appellant was married to the veteran for less than one 
year, and the elements of a common law marriage are not met, 
the appellant does not qualify for DIC benefits.

The Board has considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the 
appellant's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to status as a claimant for 
dependency and indemnity compensation is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


